Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on November 8, 2021 the applicant has submitted an amendment filed on February 7, 2022; amending claims 1 and 4-5; cancelling claims 2-3; and arguing to traverse the rejection of claims 1-5.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed on February 7, 2022, with respect to claims 1 and 4-5 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a)(1) of claims 1 and 4-5 has been withdrawn. 
Reasons for Allowance
Claims 1 and 4-5 are allowed. The claims are renumbered as 1-3.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out starting on page 7 of the remarks that “Fig. 6 of Ozaki, when the result of comparing operations (SA6, SA13) are Yes, the operation (SA17), which is described in paragraph [0037] of Ozaki as “In step SA6, the control unit 31 determines whether or not the two match in step SA5, and in this case, the determination result is “Yes”. In step SA7, as shown in FIG. 2, the instance document information 50 including "CashHand" (corresponding to cash) and "1,000,000" is generated.”, is performed. Namely, in Ozaki, when the two match, merely the instance document
information 50 is generated, not the item value associated with the specific item stored in the storage is updated. Hence, the noted feature is a distinction over Ozaki.” Hence, and in view of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665